NOT RECOMMENDED FOR PUBLICATION
                               File Name: 14a0559n.06
                                                                                     FILED
                                       Case No. 13-4287                           Jul 25, 2014
                                                                           DEBORAH S. HUNT, Clerk
                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT


KERI KING,                                        )
                                                  )
       Plaintiff-Appellant,                       )
                                                  )       ON APPEAL FROM THE UNITED
v.                                                )       STATES DISTRICT COURT FOR
                                                  )       THE NORTHERN DISTRICT OF
DALE ALEXANDER et al.,                            )       OHIO
                                                  )
       Defendants-Appellees.                      )
                                                  )       OPINION
_____________________________________             )

Before: BOGGS, CLAY, and GILMAN, Circuit Judges.

       RONALD LEE GILMAN, Circuit Judge. Two of Keri King’s fingers had to be

amputated due to a bone infection, the first before her incarceration and the second less than a

month after she entered the Summit County Jail in Akron, Ohio.           Following the second

amputation, King filed suit under 42 U.S.C. § 1983, alleging that various jailers, medical

personnel, and Advanced Correctional Healthcare were deliberately indifferent to her serious

medical needs.

       The district court granted summary judgment in favor of the defendants. For the reasons

set forth below, we AFFIRM the judgment of the district court.
Case No. 13-4287
King v. Alexander et al.
                                       I. BACKGROUND

A.     Factual background

       King’s own affidavit is her sole evidence in response to the defendants’ motion for

summary judgment. In her affidavit, King states that she suffered serious burns in an accident at

her home in March 2010, causing her to develop a bone infection called osteomyelitis in her left

hand. Her doctors eventually had to amputate her left ring finger due to the osteomyelitis. After

the amputation, King’s doctors told her that the osteomyelitis was gone.

       In July 2010, King was incarcerated at the Summit County Jail for reasons not specified

in the record. King’s left hand became reinfected while she was in the jail, necessitating the

amputation of her left little finger in August 2010.

       After her first amputation, King contends that her doctors (who are not parties to this

action) instructed her “to keep [her] burns dressed at all times, to change [her] dressings more

than once per day, and to use the pre-medicated dressing that [she] had been given by the

hospital.” King informed the medical staff at the jail about these instructions and requested to be

placed in the jail’s medical unit to diminish the likelihood of contracting a subsequent infection.

But King alleges that the medical staff refused to change her dressings more than once per day,

used a non-medicated dressing on her injury, and placed her with the general prison population.

       As King’s condition worsened, she was transferred to the jail’s medical unit, where she

was allegedly placed “in close proximity” to an inmate suffering from a staph infection. Her

requests to be moved away from the infected inmate were denied.




                                                -2-
Case No. 13-4287
King v. Alexander et al.
B.     Procedural background

       King filed her complaint in July 2012. In June 2013, after King failed to conduct any

discovery, the defendants moved for summary judgment. The court granted their motion and

entered final judgment against King. This timely appeal followed.

                                        II. ANALYSIS

A.     Standard of review

       We review a district court’s grant of summary judgment de novo. Kalich v. AT&T

Mobility, LLC, 679 F.3d 464, 469 (6th Cir. 2012). Summary judgment is appropriate if the

record, when viewed in the light most favorable to the nonmovant, reveals that no genuine

dispute of material fact exists and that the movant is entitled to judgment as a matter of law.

Fed. R. Civ. P. 56(a). A genuine dispute of material fact exists if “there is sufficient evidence

favoring the nonmoving party for a jury to return a verdict for that party.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 249 (1986). In other words, “[n]o genuine dispute of material fact

exists where the record taken as a whole could not lead a rational trier of fact to find for the

non-moving party.” Shreve v. Franklin Cnty., Ohio, 743 F.3d 126, 131 (6th Cir. 2014).

B.     Deliberate indifference

       “The Eighth Amendment forbids prison officials from unnecessarily and wantonly

inflicting pain on an inmate by acting with deliberate indifference toward the inmate’s serious

medical needs.” Blackmore v. Kalamazoo Cnty., 390 F.3d 890, 895 (6th Cir. 2004) (internal

quotation marks omitted).     A constitutional claim under 42 U.S.C. § 1983 for deliberate

indifference, based on the denial of medical care, has both objective and subjective components.

Id. The objective component requires the existence of a “sufficiently serious” medical need,

which has been defined as one “that has been diagnosed by a physician as mandating treatment



                                              -3-
Case No. 13-4287
King v. Alexander et al.
or one that is so obvious that even a lay person would easily recognize the necessity for a

doctor’s attention.” Jones v. Muskegon Cnty., 625 F.3d 935, 941 (6th Cir. 2010) (internal

quotation marks omitted). As for the subjective component, an inmate must

       show that prison officials have a sufficiently culpable state of mind in denying
       medical care. Officials have a sufficiently culpable state of mind where officials
       act with deliberate indifference to a serious medical need. The Supreme Court
       has defined deliberate indifference as being more than mere negligence but less
       than acting with purpose or knowledge. Instead, the prison official must have
       acted with a state of mind similar to recklessness. Thus, to prove the required
       level of culpability, a plaintiff must show that the official: (1) subjectively knew
       of a risk to the inmate’s health, (2) drew the inference that a substantial risk of
       harm to the inmate existed, and (3) consciously disregarded that risk.

Id. (internal citations omitted) (internal quotation marks omitted).

       The principal dispute in this case is whether King must submit medical expert testimony

to satisfy the objective component of her deliberate-indifference claim. King argues that no

expert testimony is required because (1) severe burns are obvious to lay people, (2) the treatment

of her burns required repeated changings of her medical dressing, and (3) exposing her to a

staph-infected inmate was an unreasonable threat of harm that aggravated her condition.

       The law in this circuit is to the contrary. In Napier v. Madison County, 238 F.3d 739,

742 (6th Cir. 2001), which addressed a prisoner’s claim arising from a delay in receiving kidney

dialysis, this court held that “[a]n inmate who complains that delay in medical treatment rose to a

constitutional violation must place verifying medical evidence in the record to establish the

detrimental effect of the delay in medical treatment to succeed.” (internal quotation marks

omitted). Three years later, Blackmore held that corroborating medical evidence is also needed

“where the plaintiff’s deliberate indifference claim is based on the prison’s failure to treat a

condition adequately, or where the prisoner’s affliction is seemingly minor or non-obvious. In

such circumstances, medical proof is necessary to assess whether the delay caused a serious



                                                -4-
Case No. 13-4287
King v. Alexander et al.
medical injury.” 390 F.3d at 898 (emphasis added) (internal quotation marks omitted). The

effect of these cases is that “where a prisoner has received some medical attention and the

dispute is over the adequacy of the treatment, federal courts are generally reluctant to second

guess medical judgments and to constitutionalize claims that sound in state tort law.” Graham ex

rel. Estate of Graham v. Cnty. of Washtenaw, 358 F.3d 377, 385 (6th Cir. 2004) (internal

quotation marks omitted).

       King argues that she has satisfied the objective component of the deliberate-indifference

standard by “show[ing] that [s]he actually experienced the need for medical treatment, and that

the need was not addressed within a reasonable time frame.” See Blackmore, 390 F.3d at 900.

But because King essentially alleges that the jail’s medical staff treated her infection differently

from the doctors who oversaw her initial amputation, her claim stems from the alleged

inadequacy of her medical treatment in jail, not from a complete absence of medical care.

       This case is therefore analogous to Santiago v. Ringle, 734 F.3d 585 (6th Cir. 2013),

where Santiago did “not allege that he received no medical treatment . . . .             Instead, he

complain[ed] that he was delayed in receiving a specific type of medical treatment.” See id. at

591 (emphasis in original).          The court held that Santiago failed to establish a

deliberate-indifference claim because “a claim based on the prison’s failure to treat a condition

adequately . . . [requires] medical proof . . . to assess whether the delay caused a serious medical

injury,” id. (internal quotation marks omitted), and Santiago presented no such proof.

       Similarly, King’s claim that the defendants “failed and refused to follow the instructions I

gave for dressing my burns” is simply an unrequited request for a specific type of medical

treatment. King’s failure to provide medical expert testimony to establish a causal link between




                                               -5-
Case No. 13-4287
King v. Alexander et al.
her injury and the allegedly inadequate treatment thus dooms her deliberate-indifference claim.

See Santiago, 734 F.3d. at 591.

       The cases relied on by King, moreover, are easily distinguishable. In Blackmore, for

example, a panel of this court concluded that medical expert testimony was not necessary to

support a deliberate-indifference claim where Blackmore received no medical care within a

reasonable timeframe. See Blackmore, 390 F.3d at 899–90. And in Johnson v. Karnes, 398 F.3d

868 (6th Cir. 2005), Johnson did not need to submit verifying medical evidence because prison

officials changed his bandage only once during his month-long stay in prison and because “[h]is

medical request forms stated that his tendons were completely severed—a condition that almost

any lay person would realize to be serious.” See id. at 874.

       King’s bandages, by contrast, were changed daily and she was even transferred to the

prison’s medical ward for further treatment. Her claim thus fails because she offered no medical

expert testimony to establish a causal link between the loss of her little finger and the alleged

inadequacy of her treatment. See Santiago, 734 F.3d at 591.

       Finally, even if we were to excuse the lack of medical expert testimony regarding

causation, King’s claim would still fail because her sole evidence is a self-generated affidavit

that details her previous doctors’ medical instructions. These alleged statements made by her

doctors are inadmissible hearsay, which cannot be used to create a genuine dispute of material

fact. See Alexander v. CareSource, 576 F.3d 551, 558 (6th Cir. 2009) (explaining that “evidence

submitted in opposition to a motion for summary judgment must be admissible. . . . That is why

[h]earsay evidence . . . must be disregarded”) (internal citations omitted) (internal quotation

marks omitted).    Moreover, King is not qualified to describe what constitutes medically

acceptable practices for the treatment of her burns, so we cannot consider her statements



                                               -6-
Case No. 13-4287
King v. Alexander et al.
concerning the cause of her second infection or the effect of being placed near a staph-infected

inmate.

          The evidence in support of King’s claim is simply inadequate to create a genuine dispute

of material fact under 42 U.S.C. § 1983. Perhaps she has a claim for medical malpractice under

state law, but she has provided insufficient evidence to maintain a constitutional claim for

deliberate indifference under federal law.

                                        III. CONCLUSION

          For all of the reasons set forth above, we AFFIRM the judgment of the district court.




                                                -7-